Citation Nr: 0737992	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-27 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling, to include 
entitlement to a rating in excess of 20 percent prior to July 
28, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from September 1986 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 10 percent for the 
service-connected lumbosacral strain.  

By September 2004 rating decision, the RO granted a 20 
percent rating for lumbosacral strain, effective from August 
7, 2004.  The veteran filed a claim for an effective date 
earlier than August 7, 2004, for the grant of a 20 percent 
rating for lumbosacral strain.  By September 2005 rating 
decision, the RO granted an effective date of May 6, 2003 
(date of claim), for the grant of a 20 percent rating for 
lumbosacral strain, which was considered a complete grant of 
that benefit sought.  

In September 2005, the RO also granted a 40 percent rating 
for lumbosacral strain, effective from July 28, 2005.  
Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the veteran 
is presumed to be seeing the maximum benefit allowed by law.  
Consequently, the claim of entitlement to a rating in excess 
of 20 percent for lumbosacral prior to July 28, 2005, remains 
before the Board.

In May 2007 the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  

In May 2007, the veteran also submitted a document claiming 
service connection for lower left extremity impairment and 
for lower right extremity impairment, as secondary to the 
service-connected lumbosacral strain.  He also claimed 
service connection for left and right ankle conditions, 
secondary to the claimed lower left and right extremity 
impairment.  These issues are therefore referred to the RO 
for appropriate consideration.



FINDINGS OF FACT

1.  Effective prior to July 28, 2005, the veteran's 
lumbosacral strain was manifested by no more than complaints 
of limitation of motion and pain on motion, spasms, flare-ups 
of pain and stiffness, and objective evidence of same; 
however, there was no showing of severe limitation of motion 
of the lumbosacral spine, severe lumbosacral strain, 
ankylosis, or forward flexion to 30 degrees or less, or of 
functional impairment amounting to same.

2.  Effective from July 28, 2005, the veteran's lumbosacral 
strain has been manifested by worsened limitation of motion, 
pain at the end ranges of motion, spasms, flare-ups of pain 
and stiffness; however there has been on allegation of or 
showing of ankylosis or even functional impairment equivalent 
to ankylosis of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain, effective prior to July 28, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003), 5237(2007).

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain on and after July 28, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.7, 
4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003), 5237 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In June 2003 and in March 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and of VA's duty to assist him in 
substantiating his claim under the VCAA.  Here, the duty to 
notify was satisfied prior to the initial unfavorable 
decision on the claim by the AOJ, by way of a letter sent to 
the veteran in June 2003 that fully addressed all four notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case (SSOC) issued in ay 2004, after the 
notice was provided.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The record reflects that the veteran was notified of the 
Dingess precedent by letter dated in March 2006.

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  The RO has 
obtained VA treatment records and provided numerous VA 
examinations to assess the severity of the veteran's service-
connected lumbosacral strain.  While the veteran suggested at 
the May 2007 hearing that his service-connected lumbosacral 
strain had continued worsened since the July 2005 VA 
examination, VA treatment records subsequent to that VA 
examination show that his back pain was more or less the 
same, and the assessment after examination was that his 
chronic low back pain was stable, with medication.  Moreover, 
his testimony at the May 2007 hearing describing his symptoms 
and impairment resulting from his service-connected 
lumbosacral strain, while clearly showing impairment, does 
not does not show any complaint of ankylosis.  Thus, the 
Board concludes that an additional VA examination in this 
matter is not necessary in order to decide the claim.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Factual Background

On VA examination in June 2003, the veteran complained of 
pain across the lower back, that was variable and would 
usually spasm for a few minutes.  He described the spasm as 
"locking", and that it might radiate to the legs or 
buttocks.  The intensity was moderate to severe, and 
treatment involved staying still for a few seconds.  He 
described flare-ups as usually coming when he was fatigued, 
and with sudden movements of his body or when he stood up 
fast after sitting for a long period.  He reported a brief 
decrease in range of motion and back function during spasms, 
due to pain and stiffness.  He did not have any numbness, 
weakness, or bladder or bowel complaints, and used no 
assistive devices or a brace.  His functioning, mobility, 
activities of daily living, and usual occupation, were not 
precluded or affected by his spine condition.  Inspection of 
the spine, posture, gait, and symmetry and rhythm of spinal 
motion was normal.  Range of motion of the lumbar spine was 
to 70 degrees on flexion, to 30 degrees on extension, to 30 
degrees on lateral flexion, and to 35 degrees on rotation.  
He had no painful motion, and claimed his back felt "ok" 
unless he had spasms.  There was no objective evidence of 
painful motion, spasms, weakness, or tenderness.  
Neurological examination was normal.  X-rays of the 
lumbosacral spine were negative.  The diagnosis was 
"lumbosacral spine strain, normal exam".

VA treatment records dated in April 2004 showed that the 
veteran reported an increase in his back pain, which he 
claimed was chronic since 1987.  He had been using a private 
PCP, but lost his job and had no insurance.  He had pain 
radiating to his right leg, off and on.  On objective 
examination he had tenderness of the lower lumbar and sacral 
area.  The plan was to send him to physical therapy and 
obtain a back brace.  In July 2004 he returned to physical 
therapy, and reported that the last night was rough with back 
spasms.  He did not use muscle relaxers as prescribed, but 
tired ice and ended up waiting it out and fell back asleep.  
The assessment was chronic back pain, suspect mechanical in 
nature.  It was noted that he did not appear motivated to 
improve as he did not implement measures to self manage 
spasms in the past.  In August 2004 he was seen for follow-
up, and had been issued a TENS unit which he used three 
times, but was not sure if it was helpful in reducing 
symptoms.  The diagnosis was mechanical back pain, related to 
janitorial work.  

On VA examination in August 2004 the veteran reported that he 
was employed with a janitorial service.  He reported his low 
back pain "comes and goes" except for when he has a flare-
up, and described the pain as constant and sharp.  His 
treatment consisted of a TENS unit, physical therapy, topical 
massage, topical analgesics, wearing a back brace, taking 
muscle relaxants, and non-steroidal anti-inflammatories, all 
of which worked sometimes.  He reported flare-ups with 
excessive bending and lifting, which involved severe pain 
lasting for hours and also him losing 100% of function.  His 
treatment was to rest and lay on a hard surface until he 
could move.  He reported associated symptoms of pain 
radiating down the left leg in the back to foot, with the 
foot going numb.  He used a back brace, and claimed he could 
walk half a mile.  He reported he needed help getting in and 
out of the bathtub, and that on occasion, if he had a flare-
up, he needed help with toiletries and dressing.  He had 
problems with intercourse and driving long distances.  On 
objective examination he was in no apparent acute distress, 
and he ambulated into the examination room without any kind 
of mechanical aid.  His pain level was an 8, on a scale of 0 
to 10.  Visual inspection of the lumbar spine showed it was 
in a straight line, with no evidence of muscle atrophy, 
rigidity, spasm, or wasting.  Palpation of the paravertebral 
spinous process revealed no tenderness, but there was 
tenderness on the musculature to the left of midline at L3, 
L4, and L5.  Range of motion of the thoracolumbar spine 
showed that he was able to forward flex to 60 degrees, but 
then had pain; he could extend from 0 to 10 degrees, but then 
had pain; he could flex on the right and left to 10 degrees, 
with pain on the left and severe pain on the right; and he 
could rotate on the left to 15 degrees, with pain, and could 
rotate to the right to 10 degrees, with severe pain.  
Neurological examination was normal.  He had good tone and 
strength bilaterally.  He reported losing 30 days of work 
over the past 12 months due to incapacitating episode related 
to his lumbar spine.  The diagnosis was chronic recurrent 
lumbar spine strain with residuals.  

VA treatment records showed that in August 2004, the veteran 
was discharged from physical therapy.  He reported that the 
exercises he was instructed to do brought on spasms, and that 
he had spasms four days prior and he did not go to work three 
out of the four days secondary to this.  The examiner noted, 
however, that veteran went to his VA examination on one of 
those four days and no spasms were reported in the 
examination.  On objective examination the veteran was found 
to be without evidence of spasms, he was not in apparent 
distress, and he moved with apparent ease.  Physical therapy 
was deferred because the veteran was not able to tolerate the 
low intensity exercises he was initially assigned.  The 
assessment was mechanical back pain.  The examiner noted that 
the veteran appeared to have issues of secondary gain, that 
he had an answer for every intervention attempted, and that 
nothing appeared to be satisfactory in managing his 
mechanical back pain.  Nine days later the veteran was seen 
for back pain, and reported that the TENS unit only helped 
with mild pain, and muscle relaxers did not help.  He had 
tingling and numbness in the left leg, starting from his 
buttock daily, but no weakness in his legs.  Straight leg 
raising was negative and neurological examination was 
essentially normal.  The assessment was chronic low back 
pain, subjective more than objective pain.  He at first 
declined an MRI, indicating that he had an MRI in the past 
and knew it was only muscle, and not the nerves or a disc 
problem.  In September 2004, however, he underwent an MRI, 
which showed that his lumbar spine which was normal.  

In a February 2005 letter, the president of the company that 
the veteran was employed with indicated to the veteran that 
unless his work absences due to back problems showed 
substantial improvement, they would be forced to terminate 
their association.  The president implied that the veteran 
missed 30 plus days of work in the given calendar year, and 
that unless there was a dramatic change in his physical 
condition with his back, they would have no choice but to 
sever the relationship.  

A March 2005 VA treatment record showed that the veteran 
reported he had a lot of muscle spasms in his back, and that 
he sometimes fell down due to this.  He claimed the 
medications only helped temporarily.  Examination of the back 
showed lower lumbar and left sacral tenderness.  

On VA examination in July 2005, the veteran reported constant 
back pain, more on the left, since 1987.  He reported burning 
pain with spasms, especially felt on the hips with tingling 
of the legs off and on.  At night he looked for the right 
position to sleep, which was interrupted by the low back 
pain.  He took a muscle relaxant, used a TENS unit, wore a 
back brace, and used balm, indicating that these treatments 
worked "10% of the time".  He was unemployed, and was 
reportedly let go because of a failure to show up for work, 
which he claims was because of back spasms.  He reported 
having spasms for no reasons sometimes, but also after 
sitting or standing for a long period or when bending over.  
He was able to drive.  The examiner noted that range of 
motion of thoracolumbar spin was difficult to evaluate, and 
that the veteran hardly flexed or extended or did lateral 
flexions or rotations, claiming "that's it".  No acute 
distress was noted.  Examination showed flexion to 12 
degrees, extension to 0 degrees, lateral flexion to 10 
degrees on both sides, and rotation to 15 degrees on both 
sides.  The examiner noted that while the veteran claimed he 
had pain, he had no antalgic posture or facial, but rather he 
just stopped at each range of motion; thus, the examiner 
could not evaluate the pain.  It was noted that after 10 
repetitions, there was no loss of spine function or range of 
motion.  There were no spasms, guarding, tenderness, or 
weakness, and he had good musculature, and normal spine 
contour and normal gait.  With regard to postural 
abnormalities, fixed deformity (ankylosis) or abnormality of 
back musculature, it was noted that the veteran had "none".  
Neurological examination was normal.  The diagnosis was 
mechanical low back pain. 

VA treatment records dated in August 2006 and March 2007, 
showed that the veteran reported his back pain was more or 
less the same, and he had some tingling in the left leg, but 
no weakness.  He reported that swim therapy in the past had 
helped with this.  In August 2006, examination of the back 
showed tenderness in the lower lumbar and sacral areas.  In 
March 2007, examination showed no spinal tenderness.  The 
assessment on both dates was that the veteran had chronic low 
back pain, that was stable with the current medications.  

In May 2007 the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  He 
testified that he could no longer pick up his kids, that he 
had problems with intercourse, that he did not bend well 
anymore, that he wore a back brace, and that he used cream to 
help with his muscles, and that he took painkillers and 
muscle relaxers on a daily basis.  He claimed he was laid off 
several jobs because he had issues with taking steps, having 
spasms, and then falling down.  He claimed that when this 
happened he had no movement and had to lay there until it 
went away.  With regard to spasms, the veteran indicated that 
he had tingling in his legs and buttocks, and that muscles 
would start to twitch an cramp, and then sometimes his back 
would lock up and be stiff, usually when his back was more 
fatigued, but other times he could just sit down and it would 
slowly go away.  He testified that on long car rides he 
needed help getting out of the car.  When his back locked up 
in the past, he was on the floor sometimes for 15 minutes and 
sometimes for up to an hour.  He claimed that since the prior 
VA examination in July 2005 his condition had not improved, 
even though he went to physical therapy.  He testified that 
his last job involved supervision of janitorial work, and 
that physical labor was not involved.  He claimed that 
although his previous two jobs were not strenuous, he was let 
go because he had a spasm and was face down with no movement.  
He testified he was doing supervision work where he could 
have someone else do the physical labor.  He claimed he had 
severe spasms once or twice a month, and the frequency 
depended on whether he was fatigued, or had been on his feet 
for awhile, or had been sitting or bending.  He had less 
severe spasms approximately once or twice a week.  

III. Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 26, 2003.  See 38 C.F.R. § 4.71a, DC 5237, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003). The veteran was provided with the new regulations 
in the May 2004 SOC and subsequent SSOCs, he was afforded VA 
physical examinations that considered the criteria in the new 
regulations, and these regulations were applied by the RO in 
several evaluations of his claim.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 10, 2000); 
VAOPGCPREC 7- 2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a).  
Therefore, prior to September 26, 2003, the Board may apply 
only the previous version(s) of the rating criteria; as of 
September 26, 2003, the Board may apply both versions of the 
rating criteria.

Prior to September 26, 2003, moderate limitation of motion of 
the lumbar spine warranted a 20 percent rating.  Severe 
limitation of motion of the lumbar spine warranted a maximum 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Similarly, a 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, 
standing position..  A maximum 40 percent rating was 
warranted for severe symptoms with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  See 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective 
Sept. 26, 2003) (codified as amended at 38 C.F.R. § 4.71a).

The new regulations provide the following rating criteria:  a 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine; a 40 percent evaluation is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less; and a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective Sept. 26, 
2003).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

By July 2003 rating decision, the RO denied a rating in 
excess of 10 percent for lumbosacral strain, pursuant to 
Diagnostic Code 5295 (in effect at that time).  

By September 2004 rating decision, the RO granted a 20 
percent rating for lumbosacral strain, effective from August 
7, 2004, pursuant to Diagnostic Code 5237.  

By September 2005 rating decision, the RO granted an 
effective date of May 6, 2003, for the grant of a 20 percent 
rating for lumbosacral strain, and also granted a 40 percent 
rating for lumbosacral strain, effective from July 28, 2005, 
again pursuant to Diagnostic Code 5237.  

1. Rating in excess of 20 percent for lumbosacral strain, 
prior to July 28, 2005

In order for a rating in excess of 20 percent to be granted 
prior to July 28, 2005, there must be a showing of severe 
lumbosacral strain (prior to Sept. 2003), or severe 
limitation of motion of the lumbar spine (prior to Sept. 
2003), or (subsequent to Sept. 2002) forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

The evidence of record prior to July 28, 2005, consists of VA 
treatment records and VA examinations.  While these records 
and examinations do show that the veteran's service-connected 
lumbosacral strain worsened and was manifested variously by 
limitation of motion, pain on motion, and tenderness, and 
complaints of muscles spasms which limited his functioning, 
the Board concludes that the criteria for a rating in excess 
of 20 percent was not met at any point in the time period in 
question, even considering the changing regulations.  

A review of the record shows that the veteran's service-
connected lumbosacral strainer was never, at any point prior 
to July 28, 2005, manifested by complaints or objective 
findings or functional impairment such that would warrant an 
rating in excess of 20 percent.  There was no report or 
finding of ankylosis, and while limitation of motion of the 
lumbosacral spine was shown, on VA examination in 2003 he 
denied any pain on motion and he had flexion to 70 degrees, 
and on VA examination in 2004 he reported pain on motion at 
the ends of the range of motion, but he had flexion to 60 
degrees.  Also, on objective examination no weakness, 
atrophy, rigidity, or wasting was shown, and he had good tone 
and strength.  Thus, the clinical and reported findings 
during the time period in question more nearly approximated 
the 20 percent rating, assigned pursuant to Diagnostic Code 
5237.

The Board notes that the rating criteria for intervertebral 
disc syndrome have not been considered in this matter as 
there is no objective evidence showing that the veteran has 
any such disability of the lumbar area.  While the veteran 
has reported neurological symptoms, including numbness and 
tingling, his neurological examination have been normal and 
an MRI in 2004 was normal.  

The Board has also considered the complaints of low back 
pain, spasms, flare-ups, limits on his activities, and 
stiffness, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence to conclude that the veteran's back pain 
and other problems was associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected lumbosacral strain was no 
more than 20 percent disabling prior to July 28, 2005.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim for a rating in excess of 20 percent, prior to 
July 28, 2005, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2. Rating in excess of 40 percent for lumbosacral strain

In order for a rating in excess of 40 percent to be assigned, 
there must a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.  

Considering the objective evidence of record, which includes 
VA treatment records and VA examinations, the Board finds 
that the veteran's service-connected lumbosacral strain had 
clearly worsened by the time of the July 2005 VA examination, 
however, this was accounted for in the RO's decision to 
assign a 40 percent rating for the low back disability, 
effective from the date of the VA examination, July 28, 2005.  
A review of the record shows that the veteran's service-
connected lumbosacral strain has never, at any point, been 
manifested by complaints or objective findings or functional 
impairment such that would warrant an rating in excess of 40 
percent.

The veteran has neither alleged, nor has the competent 
evidence of record shown that he has ankylosis of the 
lumbosacral spine.  On VA examination the veteran had severe 
limitation of motion of the lumbar spine, and claimed he had 
pain on motion, but, in fact, he did have range of motion of 
the lumbar spine.  Subsequent VA treatment records also show 
that he was able to move his spine.  On objective examination 
there has been no showing of guarding, weakness, atrophy, 
postural abnormality, fixed abnormality, or abnormality of 
musculature.  While tenderness in the lumbosacral area has 
been shown, this has not been shown on other evaluations.  
Moreover, while the clinical findings on VA treatment records 
and on the VA attributed to the veteran's service-connected 
low back disorder are severe, and include complaints of 
spasms and flare-ups with limitation of functioning, they do 
not amount to ankylosis or equivalent impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Rather, these findings are 
contemplated by the current 40 percent rating assigned under 
Diagnostic Code 5237.  38 C.F.R. § 4.7.  The highest 
assignable rating for limitation of motion, under either the 
old or revised criteria is 40 percent, and therefore, a 
rating in excess of 40 percent may not be assigned on the 
basis of limitation of motion attributable to lumbosacral 
strain.

Also considered have been the complaints of low back pain, 
spasms, flare-ups, limits on his activities, tenderness, and 
stiffness, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence to conclude that the veteran's back pain 
is associated with such additional functional limitation as 
to warrant increased compensation pursuant to provisions of 
38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that regard the Board notes that while 
the veteran's lumbosacral strain may be severe, his 
functional impairment would need to be equivalent to 
ankylosis in order for a higher rating to be assigned, and 
such a severe disability picture has not been shown on 
repeated VA examination. 

In summary, the preponderance of the evidence reflects that 
the  service-connected lumbosacral is no more than 40 percent 
disabling.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim for a rating in excess of 40 
percent, for lumbosacral strain, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

We have considered the provisions of 38 C.F.R. § 3.321(b)(1), 
but the evidence of record and the veteran's contentions do 
not show either frequent hospitalization or marked 
interference with employment due to the veteran's service-
connected low back disorder.  The veteran has contended that 
his service-connected lumbosacral strain caused him to lose 
jobs.  He reported he had previously worked as a janitor, 
which his VA physicians noted increased his back pain, and 
that he reported experiencing frequent absences due to back 
problems.  However, he also indicated he had taken 
supervisory jobs in the janitorial field in order to not have 
to do physical labor.  He claimed he lost his most recent 
supervisory job due to his back spasms which caused him to be 
immobile on the floor, and he has repeatedly complained of 
back spasms.  However, repeated VA examination has 
consistently been negative for any objective evidence of 
spasms.  

While the Board recognizes that the veteran's back problems 
were exacerbated by his employment as a janitor (which VA 
physicians have agreed with), the 40 percent rating currently 
assigned is recognition that industrial capabilities are 
significantly impaired.  Nevertheless, the Board concludes 
that there has not been a showing that his service-connected 
back problems "markedly" interfered with his employment so 
as to warrant consideration for an extraschedular rating.  As 
discussed, the veteran has indicated that he has been able to 
obtain supervisory work to avoid the physical labor which 
affected his back.  There is no other evidence of record to 
show that the veteran's service-connected lumbosacral 
involves such disability that an extraschedular rating, 
beyond what is encompassed in the regular schedular ratings 
vis-à-vis affects on employment, would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Thus, the Board finds 
that further consideration or referral of this matter under 
the provisions of 38 C.F.R. § 3.321 is not necessary.


ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling, to include 
entitlement to a rating in excess of 20 percent prior to July 
28, 2005, is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


